Citation Nr: 0836316	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  08-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1954 to April 1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claim of service connection 
for a back disability because new and material evidence had 
not been received to reopen a previously denied claim.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The reopened claim of service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1990 and October 1997 decisions, the Board denied 
service connection for a back disorder.  Those decisions are 
now final.

2.  Evidence submitted since the Board's October 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
October 1997 decision which denied service connection for a 
back disorder and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a back disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

In a February 1961 rating decision, the RO denied service 
connection for a back disability because the veteran's 
discharge examination was negative for complaints, findings 
or diagnosis of a back disability or residuals of an in-
service injury, despite in-service treatment for back trauma 
shown on the service medical records.  

The February 1961 decision was confirmed and continued in 
June 1961.  A notice of disagreement was not received within 
the subsequent one-year period.  

In response to numerous claims to reopen, the RO issued 
letters to the veteran in November 1966, May 1967, September 
1977, September 1984 and June 1988 indicating that the 
veteran had not provided new and material evidence to reopen 
his previously denied claims.  The veteran appealed the June 
1988 decision to the Board.  

In a June 1990 decision, the Board determined that new and 
material evidence had not been submitted sufficient to reopen 
the previously denied claims of service connection for a back 
disorder.  The Board found that the evidence submitted did 
not establish that a chronic back disorder was incurred 
during the veteran's active service.  

The veteran subsequently continued to submit claims to 
reopen.  In a decision letter dated December 1993 and an RO 
decision dated December 1994, the veteran's claims were 
denied because no new and material evidence was submitted.  A 
Board decision dated in October 1997 once again determined 
that no new and material evidence had been submitted to 
reopen the previously denied claim of service connection for 
a back disorder.  

The veteran's most recent claim to reopen was received at the 
RO in May 2006.  The appellant continues to contend that his 
in-service back injury, which is well-documented, has 
continued to cause residual pain since service, and has 
resulted in current disk disease and degenerative joint 
disease of the lumbar spine.

Additional evidence has been added to the record, including a 
June 2008 statement from a private doctor who indicated that 
the veteran had a history of chronic back pain since service 
and the current back condition may be related to his military 
back injury.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the initial denial in 1961, the 
RO determined that the veteran's the veteran did not have a 
current back disability related to service because the 
veteran's military discharge examination did not document 
current residuals from the in-service injury.  Subsequent 
claims were denied, including the Board decisions of June 
1990 and October 1997, because the veteran had not submitted 
new and material evidence to reopen the previously denied 
claims.  In other words, the veteran had not provided 
competent medical evidence of a nexus between any current 
back disability and the in-service injury or other incident 
of service.  

Since the prior final decision, the evidence added to the 
claims file, which includes a medical opinion, indicates that 
the veteran may have continuity of symptomatology since 
discharge from service, and that his current back disability 
is related to the in-service back injury.   Thus, the 
additional evidence is new and material and reopening the 
claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The veteran should be afforded a VA examination to determine 
the current nature and likely etiology of his back 
disability.  The veteran should also be afforded additional 
opportunity to obtain and submit any additional relevant 
medical records pertinent to his claim for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
back disability, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's back disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed back disability.  
The examiner should identify what 
specific back disabilities exist.  Then, 
the examiner should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current back disability had its onset 
during service, and/or is the result of 
the well-documented in-service back 
trauma, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the x/rays obtained, 
hearing testimony, the service medical 
records and VA records, as well as the 
private medical records, and the 
veteran's continued complaints since 
discharge from service, and any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
The examiner must specifically address 
the veteran's contention that he has had 
a back disability with pain since the in-
service injury.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


